DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 16, 20, 24, 26, 27, 29, 33, 37, 39, 41, 44, 48, 63, 64, 68, and 83 in the reply filed on 1/13/2022 is acknowledged.
Claims 84, 90, 93, and 128 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/19 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 16, 20, 24, 26, 27, 29, 33, 37, 39, 41, 44, 48, 63, 64, 68, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/125986A2 (Kim et al., hereafter “Kim”, cited by Applicant in IDS dated 11/15/2019) in view of US 7,875,446B2 (Kang et al., hereafter “Kang”).
	The instant claims are drawn to a lyophilized pharmaceutical composition comprising plasmid DNA obtained by lyophilizing a liquid composition comprising components “a” – “e” as defined in claim 1.
	Regarding claim 1, Kim teaches a lyophilized DNA formulation comprising a plasmid DNA (pCK-HGF-X7), a synonym for VM202 as instantly elected, a salt which is 0.9% w/v sodium chloride, a carbohydrate which is 1.1% w/v sucrose and mannitol, and a buffer which may be a phosphate buffer (see abstract and claims 1-21).  As to claim 2, Kim teaches pTx-HGF-X7 also (see [0007] and [0008]).  As to claim 29, Kim specifies the plasmid in a reconstituted (liquid) formulation in a concentration range which may be about 1 microgram per milliliter among other disclosed ranges (see page 5, line 5).  Further regarding claims 39 and 41, Kim teaches a mannitol or sucrose concentration  may be between about 0.1 to about 10% and also teaches the range of being between 0.75 and 3% (see Kim claims 23, 24, 25, 27).  As to claim 44, Kim teaches a salt may be sodium chloride in a concentration between 0.1 and 5% and between about 0.5 and 2% (see Kim claim 29).  Kim demonstrates reconstituted solution to be buffered to a pH of 7.4 (see page 29, last line; see also Kim claims 20 and 21) and the lyophilized product is ready for use upon addition of water (see page 10, line 21)(limitation of claims 63, 83).  It is further noted that Kim teaches PBS buffer (phosphate buffered saline) which has a pH of 7.4 thereby meeting the pH range claimed.  Further regarding claim 68, Kim teaches inclusion of the lyophilized component into a container such as a vial (page 17, line 8) in concentrations specified (page 16 and 17) and including a mass of the amount claimed in a 1 mL dosage (see Examples and page 28, line 17) and that the final concentration may be adjusted to 0.5 mg/mL for instance (see Example 3, limitation of claim 48).  The additional limitations of claims 48, 63, and 68 have been addressed above in regard to claim 1.
	Further regarding claims 1, 33, and 37, although Kim teaches PBS among buffer solutions acceptable (page 5, lines 1-2), Kim does not specify that the buffer is potassium phosphate buffer in particular. Kang cures this deficiency.
	Regarding claims 1, 33, and 37, Kang teaches cell culture purification methods and establishes the state of the art with regard to biologically useful buffer systems for use with DNA components (see abstract, in particular; see also examples).  Kang teaches Tris buffer and potassium phosphate buffers to be similarly useful in concentrations of 5 to 15 mM to a pH of 7.2 to 7.5 and in combination with sucrose and/or NaCl (see claims 10, 12, and 16-18 in particular; see column 21 line 1).  Kang teaches that PBS (which is noted to be taught by Kim) to be made of 10 mM potassium phosphate buffer at pH of 7.1 (see Example 7, lines 22-24).
	Both Kim and Kang are directed to DNA treatment methods.  It would have been prima facie obvious to one of ordinary skill in the art to substitute a concentration and sufficient amount of potassium phosphate buffer as taught by Kang in place of the PBS or phosphate buffered saline or Tris Buffer of Kang in the formulations of Kim, with a reasonable expectation of success.  One would have been motivated to do so based on Kang’s establishment of these buffer systems as similarly useful one to another.  An express suggestion to substitute one equivalent for another is not necessary to render such a substitution obvious.
	Further regarding the supercoil character stability further referenced for instance in claims 1, 16, 20, 24, 26, 27, 48 and additional limitations recited in claim 64, the product addressed above is considered to meet the claim since a product and its properties are inseparable and since Kim’s plasmid DNA components reasonably would have been expected to perform the same or substantially the same in view of the same components claimed in their presence.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617